Contracts; release. — Plaintiff sues to recover $42,530.70 as compensation for the performance of alleged extra work in connection with its contract for modernizing and air conditioning the United States Post Office in New Rochelle, New York. Defendant has moved for summary judgment on the ground that plaintiff’s claim is barred by reason of a release executed subsequent to the occurrence of the events giving rise to plaintiff’s claim. The case came before the court upon defendant’s motion and plaintiff’s opposition thereto and without oral argument. The court concluded that the claim is barred by the general release and that, even accepting plaintiff’s allegations regarding its inadvertent failure to except certain claims, there is no reason to believe defendant should have been aware of this fact (see J. G. Watts Constr. Co. v. United States 161 Ct. Cl. 801 (1963)), and on July 3, 1967, the court ordered that the petition be dismissed.